—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered June 17, 1996, adjudicating him a youthful offender, upon a jury verdict finding him guilty of robbery in the second degree (three counts) and grand larceny in the fourth degree (two counts), and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s claim with respect to the trial court’s charge is unpreserved for appellate review (see, People v Gray, 86 NY2d 10, 19; People v Buckley, 75 NY2d 843; People v Nuccie, 57 NY2d 818).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Pizzuto, Florio and Mc-Ginity, JJ., concur.